Citation Nr: 1045944	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that assigned an initial disability rating of 20 percent for 
diabetes mellitus, effective from January 22, 2004.

During the course of the appeal jurisdiction over the claims 
files was transferred to the RO in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in July 2006.  A transcript of the 
proceeding is associated with the claims files.

When this case was Before the Board in December 2008, the Board 
granted an initial rating of 40 percent for diabetes and remanded 
the issue of entitlement to an initial rating in excess of 40 
percent for further development.  The files have now been 
returned to the Board for further appellate action. 

The Board also notes that the Veteran was found to have 
diabetic nephropathy on a VA examination in April 2009.  
The originating agency has not addressed the issue of 
entitlement to service connection and a separate rating 
for the diabetic nephropathy.  Therefore, this matter is 
referred to the originating agency for appropriate action.


FINDING OF FACT

At no time during the initial rating period has the Veteran's 
diabetes been manifested by episodes of ketoacidosis or 
hypoglycemic reactions requiring at least one hospitalization per 
year or visits more than once a month to a diabetic care 
provider. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for 
diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial disability rating in excess of 40 
percent for the service-connected diabetes mellitus.  The Board 
will first discuss certain preliminary matters and will then 
address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In December 2006, in response to the Board's remand, the Appeals 
Management Center (AMC) sent to the Veteran a letter providing 
all required notice.

Although full VCAA notice was not sent to the Veteran until after 
the initial adjudication of the claims, the Board finds there is 
no prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication in 
the record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claim herein decided.  In this 
regard, the Board notes that service treatment records (STR) and 
VA and non-VA outpatient records were obtained.  The Veteran was 
afforded appropriate VA examinations.  Neither the Veteran nor 
his representative has identified any outstanding evidence that 
could be obtained to substantiate the claim, and the Board is 
also unaware of any such evidence.

In regard to VA examination, the Veteran's representative has 
asserted the VA examination in March 2007 did not comply with the 
Board's remand in November 2006 because the examiner did not 
specifically address "regulation of activities" due to diabetes 
mellitus.  The Board disagrees that further remand is required.  
The Board's decision in December 2008 held that the March 2007 
examination report had adequately demonstrated regulation of 
activities, and on that basis the Board increased the disability 
rating from 20 percent to 40 percent.  The question of whether 
the examiner specifically used the phrase "regulation of 
activities" is accordingly moot.  

The Veteran's representative also asserts the most recent VA 
examination in April 2009 was "cursory" and failed to 
adequately address the severity of the Veteran's symptoms.  
Again, the Board disagrees.  First, the examination was performed 
by a physician, and the competency of a VA examiner is presumed, 
absent a showing of some evidence to the contrary.  Hilkert v. 
West, 12 Vet. App. 145 (1999).  Second, the examination report 
specifically addresses those elements in the rating criteria that 
must be shown to qualify for higher rating, so the essential 
medical questions at issue in this case are answered in the 
examination report.  The Board accordingly finds the VA 
examination reports of record have substantially complied with 
the requirements articulated in the Board's remands.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008); Dymant v. West, 13 Vet. App. 141, 
146-47 (1999). 
  
In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

Diabetes mellitus (DM) is rated under 38 C.F.R. § 4.120, 
Diagnostic Code 7913.  The rating criteria for DC 7913 are as 
follows. 

A 40 percent rating is warranted for DM requiring insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  

A 60 percent rating is warranted for DM requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice-a-month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  

A 100 percent rating is warranted for DM requiring more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

Per Note (1) to Diagnostic Code 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the diabetic 
process.   

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

The Veteran is in receipt of separate ratings for complications 
of DM manifested by peripheral neuropathy of the right and left 
lower extremities.  As these complications are separately rated 
and are not on appeal, their symptomatology will not be addressed 
below.

VA treatment records show the Veteran was newly diagnosed with DM 
in October 2003 and immediately placed on novolin (insulin).

The Veteran's claim for service connection was received in 
January 22, 2004, and his initial rating on appeal is effective 
from that date.  

The Veteran had a VA eye examination in January 2004 in which the 
examiner noted the Veteran had been recently diagnosed with 
insulin-dependent diabetes mellitus (IDDM).  The examination 
report in relevant part states an impression of IDDM without 
nonproliferative diabetic retinopathy (NPDR), bilaterally.

The Veteran had a VA examination in February 2004 in which he 
denied any episodes of ketoacidosis or hypoglycemic reactions.  
He was supposed to be on a restricted diet but had gained weight.  
The Veteran described fatigue as being a restriction of 
activities specifically related to DM.  He denied visual 
problems.  He endorsed neurological problems including tingling 
in the hands and feet.  He reported seeing his diabetic care 
provider monthly and taking insulin twice daily.  His only 
reported complication was decreased strength; he specifically 
denied any problems with chest pain, shortness of breath, 
gastrointestinal or genitourinary problems, or any problems 
relating to erections.  The examiner performed a clinical 
examination and noted observations in detail.  The examiner's 
diagnosis was IDDM; the examiner's impression was no end-organ 
disease or damage caused by DM at that time.

A VA annual eye examination in July 2004 disclosed "mild NPDR" 
as well as several comorbid conditions.

A VA treatment note in August 2004 shows the Veteran was morbidly 
obese, having gained weight since January 2004.  The Veteran was 
urged to increase exercise, not decrease.

A VA optometry note in January 2005 notes a current impression of 
DM without retinopathy bilaterally, although there was also an 
impression of concurrent strabismic amblyopia in the right eye.

A VA nutrition consult in March 2005 states the Veteran was not 
complying with his diabetic diet, which was contributing to 
glycemic control issues.  The Veteran was currently exercising by 
walking and by using an exercise bicycle.

The Veteran presented to the VA neurology clinic in May 2005 
complaining of numbness in both hands beginning six months 
previously and progressing since then.  The clinical impression 
was bilateral carpal tunnel syndrome and diabetic peripheral 
neuropathy.  Thereafter, electromyography/nerve conduction 
velocity study (EMG/NCS) of the upper extremities resulted in an 
impression of "practically normal" NCS bilaterally.  The 
neurologist's follow-up note in June 2005 states that in view of 
the essentially normal EMG/NCS study, no further investigation 
was warranted.

The Veteran was treated by VA in July 2005 for a syncopal 
episode.  The Veteran was noted to have a medical history 
significant for DM but also hypertension, coronary artery disease 
status post myocardial infarction, hyperlipidemia and PTSD; the 
final diagnosis was syncope likely secondary to hypovolemia 
(decreased volume of blood in the body).  He was subsequently 
treated for syncope possibly related to hypotension.

A VA managed care note in October 2005 states the Veteran had 
lost some weight with diet but had no regular exercise plan; he 
was encouraged to walk 30 minutes every other day.  Diabetic foot 
examination was grossly normal.

A subsequent VA managed care note in November 2005 states the 
Veteran was now walking 20 minutes per day every day and was 
eating a healthier diet.  He reported dizziness with headaches, 
which he attributed to sinusitis.  

VA eye examination in December 2005 resulted in an impression of 
DM without retinopathy bilaterally, although there were 
concurrent problems related to bilateral cataract, bilateral 
hyperopia and presbyopia, and decrease of vision in the right eye 
of questionable multiple etiology.

The Veteran presented to the VA ER in June 2006 complaining that 
he had passed out the day prior and felt he might pass out again 
imminently.  The diagnosis was low blood sugar, hospitalization 
not required.

The Veteran testified before the Board in July 2006 that he used 
insulin twice daily.  He was currently attempting to lose weight; 
he stated that he exercised twice daily and also walked.  On one 
occasion, in July 2005, the Veteran passed out due to 
hypoglycemia and was treated at the VA emergency room.  He felt 
symptoms of hypoglycemia on a daily basis but had actually passed 
out only twice.  

A VA managed care note dated in January 2007 shows the Veteran 
had lost 23 pounds thanks to his diet; however, his blood sugar 
was still high.  He was advised to walk 30 minutes every other 
day and to adhere to a diet low in salt and cholesterol.  The 
Veteran was noted to be at high risk for diabetic foot problems, 
so a podiatry consult was placed.

The Veteran had a VA neurological consult in January 2007 in 
conjunction with a complaint of headaches; the neurologist noted 
the Veteran also had diabetic neuropathy of the lower 
extremities.  The examiner did not list detailed peripheral 
sensory modalities but noted that cranial nerves, motor, sensory, 
deep tendon reflexes, coordination, and gait were all grossly 
within normal limits except diminished left knee jerk and absent 
ankle jerk.  The Veteran's complaint of headaches was attributed 
to bilateral occipital neuralgias, most likely due to cervical 
degenerative joint disease and/or muscle spasm but diabetic 
etiology was also possible.

The Veteran was afforded another VA examination in March 2007.  
The Veteran denied any hospitalizations for his DM and also 
denied any episodes of hypoglycemia or hyperglycemia.  The 
Veteran endorsed being on a restricted diet that had enabled him 
to lose weight.  The Veteran also endorsed being on insulin twice 
per day.  He denied symptoms such as pruritis or loss of strength 
but endorsed pain and burning in the soles of his feet.  He 
visited his diabetic care provider once every three months.  
Examination showed marked decreased sensation over both lower 
extremities consistent with "diabetic socks" and mild decrease 
in sensation over the upper extremities consistent with 
"diabetic gloves."  The examiner noted that the comorbid 
hypertension and coronary artery disease were not brought on by 
DM since they were present eight years before diabetes was 
diagnosed.  There was no visual impairment.  The Veteran's DM 
could preclude him from physical employment but not sedentary 
employment; the examiner also noted the Veteran had not worked 
since 1997, many years prior to diagnosis of diabetes.  

A VA managed care note in April 2007 shows the Veteran continued 
to take insulin twice daily.  He was exercising by walking 45 
minutes per day, but only 15 minutes at a time due to neuropathy.

Of record is a VA diabetic retinopathy surveillance consult dated 
in December 2008 that appears to have been within normal limits.

The Veteran's most recent VA diabetes examination was performed 
in April 2009.  The Veteran denied any episodes of acute acidosis 
or hypoglycemic reactions in the past few years.  The Veteran was 
on a restricted diet and had lost 65 pounds over the last five 
years.  He saw his diabetic care provider every three months, 
although none of those visits was due to ketoacidosis or 
hypoglycemic reactions.  His main complaint was burning of the 
feet, which was related to his known diabetic neuropathy and made 
prolonged walking difficult; he did not have any visual problems, 
vascular problems, other neurological complaints or bladder/bowel 
problems.  

On examination the Veteran's upper extremities were normal 
although the lower extremities had abnormal sensory examination.  
The examiner's impression was DM on insulin and oral 
hypoglycemics, diabetic neuropathy and diabetic nephropathy.  The 
examiner described the diabetic nephropathy as being 2-3/5, where 
1 represented only microalbumin and no albumin on the regular 
urinalysis, and 5 represented end-stage hemodialysis-attended 
nephropathy.  The examiner stated the nephropathy was clearly 
related to DM, which in the past had been very poorly controlled 
and had only recently been brought under somewhat better control.  
(As reflected above, the Board has referred the issue of 
entitlement to service connection and a separate rating for 
diabetic nephropathy to the originating agency for appropriate 
action.)

On review of the evidence above, the Board finds the criteria for 
initial rating in excess of 40 percent for DM are not met.  The 
threshold requirement for rating of 60 percent or 100 percent 
under DC 7913 is that there be episodes of ketoacidosis or 
hypoglycemic reactions requiring either hospitalization for some 
period or visits to the diabetic care provider two or more times 
per month.  In this case there is no medical evidence of any 
episodes of ketoacidosis or hypoglycemic reactions, and in fact 
the Veteran specifically denied such episodes during his most 
recent VA examination.

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration.  In 
determining whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

In this case the manifestations of the service-connected diabetes 
mellitus are contemplated by the schedular criteria.  The Board 
has therefore determined that referral of this case for extra-
schedular consideration under 38 C.F.R. § 3.321(b) is not in 
order.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence of record in the form of the 
Veteran's testimony before the Board and his correspondence to 
VA.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   In this case, 
nothing in the lay evidence offered by the Veteran shows he 
experienced episodes of ketoacidosis or hypoglycemic reactions as 
required as a threshold element for a higher rating, and in fact 
he specifically denied such symptoms during his most recent VA 
examination.  The Board previously accepted the Veteran's lay 
evidence as credible in assigning an initial evaluation of 40 
percent, but that same credible evidence simply does not show 
entitlement to a rating higher than 40 percent. 
 
Based on the evidence and analysis above the Board finds the 
criteria for an initial evaluation in excess of 40 percent for 
the service-connected diabetes mellitus are not met.  
Accordingly, the claim must be denied.
      

ORDER

Initial evaluation in excess of 40 percent for diabetes mellitus 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


